Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the two IDS Statements filed with RCE on 05/04/2022:
Claims 1-6, 8-12, 14-19 and 21-23 have been examined.
Claims 1-6, 8-12, 14-19 and 21-23 have been allowed.

Response to RCE (Request for Continued Examination)
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing additional search, in response to the two IDS Statements filed with RCE on 05/04/2022, the examiner was able to find the closest prior art of record, which is Febbo (US 20210080589A1) taken either individually or in combination with other prior art of Qiu (CN 107316048A), Diederichs (US 20210192788A1) and SOHN (US 20180211103A1), who describe a system and method for providing a comprehensive trajectory planner for a person-following vehicle that includes receiving image data and LiDAR data associated with a surrounding environment of a vehicle; the system and method that also include analyzing the image data and detecting the person to be followed that is within an image and analyzing the LiDAR data and detecting an obstacle that is located within a predetermined distance from the vehicle; the system and method that further include executing a trajectory planning algorithm based on fused data associated with the detected person and the detected obstacle.
In regards to claims 1-6, 8-12, 14-19 and 21-23, Febbo (US 20210080589A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
generating, by the at least one processor, based on the first LIDAR data and the second LIDAR data, a vector comprising values of features associated with the convex hull; 
determining, by the at least one processor, based on the vector, a probability that the object is static; 
setting, by the at least one processor, based on the probability that the object is static, a length of a buffer that stores the second LIDAR data; and 
causing operation, by the at least one processor, of a machine based on the probability that the object is static.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662